MILLS, Judge.
In this appeal from the trial court’s denial of his motion for post-conviction relief made pursuant to Rule 3.850, Florida Rules of Criminal Procedure, Mathis contends that he was denied effective assistance of counsel and that the trial court lacked jurisdiction over the case. We affirm.
Mathis raised the issue of ineffective assistance of counsel in a previous 3.850 motion which he failed to timely appeal, resulting in its dismissal. He is, therefore, precluded from raising this issue again.
The contention that the trial court lacked jurisdiction over the case because it did not find sufficient facts to show that the crime was committed in Leon County is without merit. That argument goes not to jurisdiction, but to venue. Venue may be waived; jurisdiction may not. Lane v. State, 388 So.2d 1022 (Fla.1980). Any objection Mathis might have had to venue in Leon County was waived by his plea of guilty.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.